FILED IN O-         ' .-.-'PEALS
                                                           12th Court          Oistrct


                                NO. 12-14-0245-CR


JUSTIN CHRISTIAN                                     INTHgG
Appellant

V.                                                   12th COURT OF APPEALS


THE STATE OF TEXAS                         §
Appellee                                   §         TYLER, TEXAS

       MOTION FOR PRO SE ACCESS TO THE APPELLATE RECORD

TO THE HONORABLE COURT OF APPEALS:
      NOW COMES Pro Se Appellant before this Court, and Defendant in the Trial
Court in Cause Number 19062 before the 369th Judicial District Court, Cherokee
County, Texas, and files this his Motion for Pro Se Access to the Appellate Record,
pursuant to Rules 10.5(b) ofthe Texas Rules ofAppellate Procedure and Kelly v. State
ofTexas, 436 S.W.3d 313 (Tex. Crim. App. 2014), and for same would show unto the
Court as follows, to-wit:


Procedural Background:

      Appellant, as Defendant before the Trial Court in Cause No.: 19062, styled State
of Texas v. JUSTIN Christian, was convicted of the Assault Family Violence /

Impeding Breath, was placed on seven (7) years probation, had his probation revoked
and received a 10-year sentence. Through appointed appellate court, Appellant
perfected his appeal to this Honorable Court. Appellate counsel has file abriefalleging
that the appeal is frivolous and has requested to withdraw from further representation.
                                          II.

Page 1
Desire to Seek Additional Relief:

      Appellant represents that Appellant wants toseek additional reliefinthis matter,
including but not limited to, filing his ownpro se appellate brief, reliefthrough writ of
habeas corpus for the purpose of pointing out errors or problems Appellant believes
would support his right to seek further review ofthis matter as protected by the due
process clauses of the State and federal constitutions.
                                          IV.

Need to Access Records:

       Appellant would show that he needs to has access to a copy ofthe Reporter's
Record and a copy ofthe Clerk's Record so that he can have a reasonable opportunity
to pursue Appellant's right to seek additional review ofthis matter.
                                           V.

Requested Relief:
      Appellant requests that this matter be filed by the Clerk ofthe Court, and that
thereafter, the appellate court enter an Order providing Appellant with reasonable
access to the Reporter's Record and the Clerk's Record, at a time and under
circumstances that will allow Appellant to reasonably exercise his right to pursue
further review of this matter.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests that this
Motion be filed among the papers in this matter; thereafter, that the appellate court
enter and order granting Appellant the requested relief.




Page 2
                                               Respe^ffully sublM


                                                 (signature ofPro Se Appellant)


                                                        (Dated signed)

                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy ofthe foregoing was delivered by certified
mail, return receipt requested, and/or by "fax" transmission and/or by hand-delivery
and/or by regular mail appointed counsel and to the StateVattorney.


                                                  (signature ofPro SeAppellant)

                                                    ?-/•       /r-
                                                        (Dated signed)




Page 3